 


110 HRES 554 EH: Supporting the goals and ideals of National Passport Month.
U.S. House of Representatives
2007-09-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 554 
In the House of Representatives, U. S.,

September 5, 2007
 
RESOLUTION 
Supporting the goals and ideals of National Passport Month. 
 
 
Whereas through international travel, Americans can individually play a major role towards improving foreign relations by building bridges and making connections with citizens of other countries; 
Whereas interacting with the global community inspires Americans to reflect on the diverse multi-cultural background that has defined the United States as a great country of cooperation and progress; 
Whereas having a passport and traveling abroad creates connections with the global community, supporting goodwill throughout the world; 
Whereas having a passport and traveling abroad promotes understanding and goodwill throughout the world, opening the doors to increased peace, tolerance, and acceptance; 
Whereas having a passport and traveling abroad opens up a preponderance of educational opportunities and experiences for Americans of all ages; 
Whereas having a passport and traveling abroad enables Americans to see first-hand the effect of the United States on the world, including the tremendous amount of humanitarian aid given by the United States through both public and private sectors; 
Whereas having a passport and traveling abroad reminds Americans that they are members of a global family and gives them opportunities to mend rifts around the world; 
Whereas fewer than 23 percent of Americans have passports, thereby limiting their ability to travel outside the United States; 
Whereas the more Americans travel outside the United States, the more they will experience opportunities to increase their understanding of the world and the place of the United States in it; 
Whereas the creation and support of a National Passport Month signals to Americans the important role they can play as ambassadors for the United States by serving as agents of understanding, tolerance, and mutual respect; and 
Whereas travel publishers along with travel editors from the most prestigious media outlets in the United States, student travel organizations, and book sellers have designated September as National Passport Month to educate the public about the importance of having a passport and the positive impact international travel has on individuals: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of National Passport Month; and 
(2)requests that the President issue a proclamation calling on the Federal Government, States, localities, schools, nonprofit organizations, businesses, other entities, and the people of the United States to observe National Passport Month with appropriate ceremonies, programs, and activities. 
 
Lorraine C. Miller,Clerk.
